                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI

 EDNA BUCHANAN,

                           Plaintiffs,

 v.                                                       Case No. 4:20-cv-00959

 TARGET CORPORATION,

                           Defendant.

                                         NOTICE OF REMOVAL

        COMES NOW Defendant Target Corporation (“Defendant”), by and through undersigned

counsel, and, pursuant to 28 U.S.C. §1441 and 28 U.S.C. §1446, hereby gives notice of its removal

of the above-styled matter from the Circuit Court of Jackson County, Missouri to the United States

District Court for the Western District of Missouri. In support of removal, Defendant states as

follows:

        1.        On November 20, 2020 Plaintiff Edna Buchanan (“Plaintiff”) commenced a civil

action in the Circuit Court of Jackson County, Missouri, Case No. 2016-CV21492 (“state court

action”) against Target Corporation.

        2.        Plaintiffs effectuated service of the summons on Defendant by having a copy of the

summons and Petition served via a process server on November 4, 2020.

        3.        Upon information and belief, Plaintiff Edna Buchanan is a citizen of Missouri.

(Petition ¶ 1.)

        4.        Defendant is a Minnesota Corporation with its principle place of business in

Minnesota. (Exhibit A, Petition ¶ 2.)

        5.        The monetary jurisdictional prerequisite to federal jurisdiction under 28 U.S.C.

§ 1332(a) is satisfied. Plaintiff alleges she suffered past hospitalization and other healthcare




             Case 4:20-cv-00959-FJG Document 1 Filed 12/04/20 Page 1 of 3
expenses, pain and suffering, loss of enjoyment of life, mental anguish, lost wages, and future

medical and pain and suffering as a result of a slip-and-fall incident. (Petition ¶¶ 13, 16.) The

medical expenses depicted by Plaintiff indicate that to date Plaintiff has suffered $39,871.59 in

medical costs. (Exhibit D, Affidavit of William Thom.) Plaintiff made a demand in in which she

indicted that her damages are excess of $75,000. (Exhibit D, Affidavit of William Thom.) Plaintiff

has not stipulated that she will be seeking less than $75,000. Therefore, the state court action is

one which may be removed to this Court pursuant to 28 U.S.C. §§1332(a) and 1441. Accordingly,

this Court has jurisdiction over the parties and subject matter of the state court action.

       6.      Plaintiffs completed service of process of the Petition on November 4, 2020.

Plaintiff’s Petition named Target Corporation as a Defendant. Therefore, pursuant to 28 U.S.C.

§1446(b), this Notice is being filed within the requisite thirty (30) days from the date of service of

process and the date the case became removable.

       7.      A copy of all pleadings and papers which have been filed in the state court action

are attached hereto as Exhibit A.

       8.      Contemporaneous with the filing of this Notice and pursuant to 28 U.S.C. §1446(d),

written notice of service of this filing has been provided to Plaintiffs through their attorney of

record. A copy of that Notice is attached hereto as Exhibit B.

       9.      Contemporaneous with the filing of this Notice and pursuant to 28 U.S.C. §1446(d),

a written notice has been filed with the Clerk of Circuit Court of Jackson County, Missouri. A

copy of that Notice is attached hereto as Exhibit C.




            Case 4:20-cv-00959-FJG Document 1 Filed 12/04/20 Page 2 of 3
       WHEREFORE, Defendant Target Corporation hereby requests that the state court action

be removed from the Circuit Court of Jackson County, Missouri to this Court.

                                                      Respectfully submitted,

                                                      BATY OTTO CORONADO PC

                                                       /s/ Theresa A. Otto
                                                      Theresa A. Otto       WDBN 43453
                                                      Morgan L. Simpson WDBN KS-001056
                                                      4600 Madison Avenue, Suite 210
                                                      Kansas City, MO 64112-3019
                                                      Telephone: 816-531-7200
                                                      Fax:            816-531-7201
                                                      totto@batyotto.com
                                                      msimpson@batyotto.com
                                                      ATTORNEYS FOR DEFENDANTS



                                 CERTIFICATE OF SERVICE

        I hereby certify that the above and foregoing was filed with the Court via the its electronic
filing system on December 4, 2020 and served via electronic mail and U.S. mail, first-class postage
prepaid to:

Michael W. Wharton MO 40787
Couch, Pierce, King & Wharton, Chartered
12 Corporate Woods, Suite 370
10975 Benson Drive
Overland Park, Kansas 66210
(913) 451-8430
(913) 451-8531 (fax)
mwharton@cpkwlaw.com
Attorney for Plaintiff


                                                   /s/ Theresa A. Otto
                                                   Attorney for Defendant




          Case 4:20-cv-00959-FJG Document 1 Filed 12/04/20 Page 3 of 3
